DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Objections
Claims 1 and 14 are objected to on the following grounds.
Considering Claim 1: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  There may be plural indentations to further separate subcombinations or related steps.  See 37 C.F.R. § 1.75; MPEP § 608.01(i)-(p).  In the present case, applicant should amend claim 1 to set forth each of the three components of the claimed composition and the two wherein clauses on a new, indented line.
Considering Claim 14: For the reasons discussed above with respect to claim 1, applicant should amend claim 14 to set forth each of the three components of the claimed composition and the wherein clause on a new, indented line.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 4, and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2010/0258033 (“Yang”).
Considering Claim 1: Yang teaches a wood adhesive.  (Yang, Abstract).  Yang teaches that the wood adhesive contains a curing agent and a drier.  (Yang, Abstract; ¶ 0031).  Yang teaches that the curing agent may be 3,3’,4,4’-benzophenoneteracarboxylic dianhydride.  (Yang ¶ 0026; 7, Table 2, Example 11).  The 3,3’,4,4’-benzophenoneteracarboxylic dianhydride of Yang reads on the cyclic dianhydride bis-electrophile of claim 1.  Yang teaches that the drier may be glycerin.  (Yang, ¶¶ 0030, 0052; 7, Table 2, Example 10).  The glycerin of Yang falls within the scope of the “triols” polynucleophile of claim 1 because glycerin is a triol.
	Yang does not appear to teach an example where the example adhesive is actually combined with a lignocellulosic component.  However, Yang teaches generally that it is suitable to combine the wood adhesive with a wood material to produce plywood, blockboard, oriented strand board, flakeboard, and a variety of other wood composites.  (Yang, ¶ 0061).  Yang is analogous art because it is directed to the same field of endeavor as the claimed invention, namely wood composites.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the example wood adhesive of Yang with a lignocellulosic component, and the motivation to have done so would have been, as Yang suggests, that it is an intended use of Yang to use the wood adhesive to make wood-based panels such as plywood and oriented strand board.  (Yang, ¶ 0061; Abstract).
Considering Claim 2: Yang teaches that the wood adhesive is used to make oriented strand board.  (Yang, ¶ 0061, Abstract).  One of ordinary skill would have a reasonable expectation that the wood material used to make oriented strand board would correspond to the claimed “wood strand.”
Considering Claim 4: Yang teaches 3,3’,4,4’-benzophenoneteracarboxylic dianhydride.  (Yang ¶ 0026; 7, Table 2, Example 11).  This compound corresponds to the benzophenone-3,3’,4,4’-tetracarboxylic dianhydride of claim 4.
Considering Claims 11-13: Yang wide range of ratios of the curing drier to the curing agent.  (Yang, ¶¶ 0064-0074; 7, Table 1).  
In an example, Yang teaches 5 grams of the drier acetone (58 g/mol) (i.e., about 86 mmol) used with 5 grams of the curing agent ammonium chloride (53 g/mol) (i.e., about 94 mmol).  (Id. ¶ 0064, Example 1).  The ratio of drier to curing agent in this example is about 0.9 : 1.  In another example, Yang teaches 3 grams of the drier methyl acetate (74 g/mol) (about 41 mmol) used with 0.75 g of the curing agent triethylenetetramine (146 g/mol) (i.e., about 5.1 mmol).  (Yang, 7, Tables 1 and 2, Example 11).  The ratio of drier to curing agent in this example is about 1 : 8.  
Considered together, Examples 1 and 11 teach molar ratios of drier (i.e., the polyol of the claims) to curing agent (i.e., the dianhydride of the claims) of 0.9 : 1 and 1 : 8.  The ratio of Example 1 falls within the range of claims 11 and 12.  When the ratios of Example 1 and 11 are considered together, one of ordinary skill in the art would have a reasonable expectation of success in preparing a composition having a ratio of drier to curing agent falling within the range of claim 13.  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition containing a polynucleophile drying agent and a dianhydride curing agent corresponding to the claimed polynucleophile and cyclic dianhydride, and applicant has not presented any evidence indicating that the ratio of these two components recited by claim 13 is critical.

Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over    US 2010/0258033 (“Yang”), as applied above to claim 1, and further in view of Otto Wittmann & Franz Wolf, Wood-Based Materials, in Ullmann’s Encyclopedia of Industrial Chemistry, published online Nov. 19, 2014 (“Wittmann”).
Considering Claims 8-10: The relevant teachings of Yang are discussed above with respect to the obviousness rejection of claim 1.
	The compositions of Yang do not contain formaldehyde or methylene diphenyl diisocyanate.
	Yang further teaches that the dry component of the wood adhesive is made from 0.01 and 15 parts of the curing agent, 0 and 15 parts of the drier, and 3.04 and 115 parts of other components.  (Yang, ¶ 0031).  Yang teaches that the curing agent is a dianhydride.  (Yang, ¶ 0048).  Yang teaches that the drier is glycerin (i.e., a triol).  (Yang, ¶ 0030).  Accordingly, Yang suggests that the dry components of the wood adhesive contain a combined amount of dianhydride and triol ranging from 0.01 to 30 parts and from 3.04 and 115 parts of other components.  Accordingly, it is calculated that Yang suggests a combined amount of dianhydride and triol constitutes between about 0 percent (i.e., 0.01 ÷ (115 + 0.01)) and about 91 percent (i.e., 30 ÷ (3.04 + 30)) of the dry components of the wood adhesive of Yang.
Yang further teaches that the adhesive is used to prepare hardboard.  (Yang,     ¶ 0061).
Yang is silent as to the amount of adhesive used to prepare the hardboard.  However, Wittmann teaches that hardboard is generally prepared with 10 to 14 percent of solid resin adhesive.  (Wittmann, 20).  Wittmann is analogous art because it is concerned with the same field of endeavor as the claimed invention, namely wood composites.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have prepared the hardboard of Yang with the wood adhesive of Yang in the 10 to 14 percent amount suggested by Wittmann, and the motivation to have done so would have been, as Wittmann suggests, that this amount of adhesive is generally used to prepare hardboard.  (Wittmann, 20).  Based on the combined content of dianhydride and triol taught generally by Yang (discussed above), one of ordinary skill would have a reasonable expectation that combining the teachings .
Claims 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over   US 2010/0258033 (“Yang”).
Considering Claims 14 and 15: Yang teaches a wood adhesive.  (Yang, Abstract).  Yang teaches that the wood adhesive contains a curing agent and a drier.  (Yang, Abstract; ¶ 0031).  Yang teaches that the curing agent may be 3,3’,4,4’-benzophenoneteracarboxylic dianhydride.  (Yang ¶ 0026; 7, Table 2, Example 11).  The 3,3’,4,4’-benzophenoneteracarboxylic dianhydride of Yang reads on the bis-electrophile of claim 14.  Yang teaches that the drier may be glycerin.  (Yang, ¶¶ 0030, 0052; 7, Table 2, Example 10).  The glycerin of Yang falls within the scope of the “triols” polynucleophile of claim 14 because glycerin is a triol.  
	Yang further teaches that the composition contains an acidity regulator.  (Yang, Abstract; ¶¶ 0012, 0020-0021).  Yang teaches that the acidity regulatory may be lauric acid (i.e., dodecanoic acid).  (Yang, 7, Table 2, Example 10; ¶ 0021).  The lauric acid of Yang reads on the accelerator of claims 14 and 15 because lauric acid is a C12 carboxylic acid containing 0 unsaturated bonds.
Yang does not appear to teach an example where the example adhesive is actually combined with a lignocellulosic component.  However, Yang teaches generally that it is suitable to combine the wood adhesive with a wood material to produce plywood, blockboard, oriented strand board, flakeboard, and a variety of other wood composites.  (Yang, ¶ 0061).  Yang is analogous art because it is directed to the same field of endeavor as the claimed invention, namely wood composites.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the example wood adhesive of Yang with a lignocellulosic component, and the motivation to have done so would have been, as Yang suggests, that it is an intended use of Yang to use the wood adhesive to make wood-based panels such as plywood and oriented strand board.  (Yang, ¶ 0061; Abstract).
Considering Claim 16: Yang does not teach that the acidity regulator is stearic acid.  However, Yang teaches generally that the acidity regulator is a fatty acid.  Furthermore, stearic acid is a homolog of lauric acid, which is specifically taught in an example of Yang.  (Yang, 7, Table 2, Example 10).  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); see MPEP § 2144.09.  In the present case, one of ordinary skill would have had a reasonable expectation of success in using stearic acid as the acidity regulator of Yang because stearic acid is a homolog of lauric acid (expressly taught by Yang) and one of ordinary skill would reasonably expect that stearic acid would possess similar properties as lauric acid in the composition of Yang.
Response to Arguments
Applicant’s arguments in the remarks dated February 22, 2021, have been fully considered, and the examiner responds as follows.
A) At pages 6-7 of the remarks, applicant argues that it would not have been obvious to one of ordinary skill in the art to have combined the cyclic dianhydride curing agent of Yang and the glycerin drier of Yang in a single composition.  This argument has been fully considered but is not found to be persuasive.  Applicant points out that the cyclic dianhydride of Yang is one of only 191 curing agents listed by Yang (not including mixtures) and that the glycerin is one of eleven driers (again, not including mixtures).  Applicant then calculates that there would be 1.56 × 1013 possible combinations of Yang, based on the number of proteinaceous materials, acidity regulators, aromatic compounds, curing agents, preservatives, viscosity modifiers, fillers, and driers taught by Yang.  The examiner does not dispute applicant’s suggestion that this is an enormous number.  However, the obvious rejection does not rely on the proposition that it would have been obvious for one or ordinary skill to select one of the 1.56 × 1013 possible combinations taught by Yang, as calculated by applicant.
It appears to the examiner that a more relevant number might be arrived at by multiplying the number of curing agents taught by Yang (applicant asserts 191) and the 13, this is also a large number of combinations to choose from.  However, the obvious rejection does not rely on the proposition that it would have been obvious for one of ordinary skill to select one of these 2,101 combinations.  
Instead, the examiner finds that one of ordinary skill in the art would have had a reasonable expectation of success in replacing the methyl acetate drier in Example 11 of Yang (which contains a cyclic dianhydride curing agent) with the glycerin drier of Example 10.  This simple substitution would give rise to the combination of cyclic dianhydride and polynucleophile recited by claim 1.  To be clear, the examiner is not suggesting, that it would have been obvious for one of skill to have selected one of the 191 curing agents listed by Yang at ¶ 0026 and combine it with one of the eleven driers listed by Yang at ¶ 0030 based on the teachings at ¶¶ 0026 and 0030 alone.  Instead, the examiner is reading the lists recited by ¶¶ 0026 and 0030 together with the specific compounds used in the example compositions of Yang.
Without belaboring the point to much, the examiner notes that it appears that of the 1.56 × 1013 possible combinations calculated by applicant, about 7.4 × 109 (i.e., 1.56 × 1013 ÷ 2,101) would contain both the cyclic dianhydride of Yang and the glycerin of Yang.  Thus, even using applicant’s logic, one of ordinary skill could have selected any one of these 7.4 × 109 compositions, out of the possible 1.56 × 1013, to arrive at a composition having a combination of cyclic dianhydride and glycerin.
B) At page 7 of the remarks, applicant argues that Yang does not teach the molar ratio recited by claims 12 and 13.  This argument has been fully considered but is not found to be persuasive.
In an example, Yang teaches 5 grams of the drier acetone (58 g/mol) (i.e., about 86 mmol) used with 5 grams of the curing agent ammonium chloride (53 g/mol) (i.e., about 94 mmol).  (Yang, ¶ 0064, Example 1).  The ratio of drier to curing agent in this example is about 0.9 : 1.  In another example, Yang teaches 3 grams of the drier methyl acetate (74 g/mol) (about 41 mmol) used with 0.75 g of the curing agent triethylenetetramine (146 g/mol) (i.e., about 5.1 mmol).  (Yang, 7, Tables 1 and 2, Example 11).  The ratio of drier to triethylenetetramine curing agent in this example is about 1 : 8.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition containing a polynucleophile drying agent and a cyclic dianhydride curing agent corresponding to the claimed polynucleophile and cyclic dianhydride, and applicant has not presented any evidence indicating that the ratio of these two components recited by claim 13 is critical.
C) At pages 8-9 of the remarks, applicant argues that the rejection of claims 8-10 as obvious over Yang and Wittmann should be withdrawn because Wittmann teaches formaldehyde, which is excluded from the composition of claim 8.  Applicant argues that one of ordinary skill in the art would not look to a reference such as Wittmann when deciding on the amount of adhesive to use.  This argument has been fully considered but is not found to be persuasive.  With respect to the exclusion of formaldehyde from claim 8, the examiner is relying on Yang rather than Wittmann for a teaching of this negative limitation.  With respect to one of ordinary skill in the art looking to Wittmann when modifying Yang, the examiner submits that a finding of obviousness does not require absolute predictability.  Wittmann is a general review of wood-based materials, and one of ordinary skill in the art would have a reasonable expectation of success in looking to Wittmann for the amount of adhesive to use in a wood-based building material, even when using an adhesive different from specific adhesives discussed by Wittmann.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767